DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-2 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US Pub 2013/0235424 in view of Kita, US Pub 2006/0274362.
             As to claim 1 [independent], Yamada teaches an electronic device [fig. 1, element 100 or 1100; 0018-0019, 0043] for transmitting data of at least a portion, among display content of its own display unit, that includes a part of the display content where a change occurs, to an external device (fig. 1, elements 300a-c or 1300a-c; 0018-0019, 0028) while in a remote connection to the electronic device [fig. 1 or 17; 0018, 0044-0046  Yamada teaches that the printer 100 and the computers 300 are communicate with each other through wired or wireless connection], the electronic device comprising [figs. 2-4, 6; 0018-0019  Yamada teaches that the electronic device corresponding to the printer 100 or 1100 sends/transmits the data/signal related to the image processing functions i.e. copy or fax, displayed on its display unit 210 to the external device corresponding to the remote computer (PC) 1300/130, while the remote connection is in communicable state]: 
             Yamada doesn’t teach wherein the display content controller periodically switches at least a part of the display content of the display unit at a specific time interval and transmits at least the part to the external device in accordance with a remote connection to the external device such that the display content controller makes the specific time interval while in the remote connection to the external device longer than the specific time interval while not in the remote connection to the external device. 
               Kita teaches wherein the display content controller periodically switches at least a part of the display content of the display unit at a specific time interval and transmits at least the part to the external device in accordance with a remote connection to the external device such that the display content controller makes the specific time interval while in the remote connection to the external device longer than the specific time interval while not in the remote connection to the external device [fig. 3; 0069-0072  Kita teaches that the operation screen display process (shown in fig. 3 and discloses at lease in para., 0069) is repeatedly executed periodically at a predetermined time interval, during a period of time in which the power is supplied to the electronic device 22 (printer 21) and the external device 21 (printer 21). Kita further teaches that the printer 22 is obviously change the display screen periodically and transmits to the external device 21].


                 As to claim 2 [independent], However, the independent claim 2 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 2 would be rejected based on same rationale as applied to the independent claim 1.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

                                                            Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674